DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 8-9, filed 4/9/2021, with respect to claims 1 and 19 have been fully considered and are persuasive.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 1, 3-9 and 12-20 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed battery and supercapacitor system of a vehicle and vehicle system is novel over the closest prior art – Lenz (US 2014/0302352 A1) and Lee (US 2010/0075210 A1).
Regarding Claims 1 and 19, Lenz and Lee disclose all features of the battery and supercapacitor system and vehicle system, respectively, except of the feature:  wherein the control module is configured to close the switch, thereby connecting the third electrode to the first node, when a pressure on a driver’s seat transitioned from less than a predetermined pressure to greater than the predetermined pressure; and open the switch when the pressure on the driver’s seat transitioned from greater than the predetermined pressure to less than the predetermined pressure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724